
	

114 S2514 IS: Criminal Consequences of Early Release Act of 2016
U.S. Senate
2016-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2514
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2016
			Mr. Cotton (for himself, Mr. Sessions, Mr. Hatch, and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To require the Bureau of Justice Statistics to report on recidivism rates of Federal prisoners who
			 are released early, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Criminal Consequences of Early Release Act of 2016.
 2.Biannual report on recidivismSection 302(g) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3732(g)) is amended—
 (1)by striking Not later and inserting (1) Annual report on crimes in Indian country.—; and (2)by adding at the end the following:
				
					(2)Biannual report on recidivism
 (A)In generalNot later than 6 months after the date of enactment of this paragraph, and once every 6 months thereafter, the Director shall submit to Congress a report on—
 (i)recidivism rates among Federal prisoners released early under retroactive revisions to the Sentencing Guidelines that the United States Sentencing Commission implemented in 2007, 2010, and 2014;
 (ii)recidivism rates among Federal prisoners released early under any retroactive revisions to the Sentencing Guidelines implemented by the United States Sentencing Commission after the date of enactment of this paragraph; and
 (iii)recidivism rates among Federal prisoners released early under any retroactive revisions to mandatory minimum sentences required by law after the date of enactment of this paragraph.
 (B)Contents of reportThe data required to be reported under subparagraph (A) shall be reported in a manner that shows— (i)the total number of Federal prisoners released early nationally and broken down by State;
 (ii)the number and types of offenses for which early released Federal prisoners were imprisoned; (iii)the number of offenses, arrests, and convictions of early released Federal prisoners that occur after their early release;
 (iv)the types of offenses leading to arrests and convictions of Federal prisoners after early release; and
 (v)the information described in clauses (iii) and (iv), broken down by State..  